Title: VII. Senate Resolutions on the Algerine Captives, 1 February 1791
From: Senate
To: 



In Senate Feb. 1. 1791.

The Committee to whom was referred that part of the speech of the President of the U.S. at the opening of the session which relates to the commerce of the Mediterranean, and also the letter from the Secretary of state dated 20th. Jany. 1791. with the papers accompanying the same reported, Whereupon
Resolved that the Senate do advise and consent that the President of the U.S. take such measures as he may think necessary for the redemption of the citizens of the U.S. now in captivity at Algiers, provided the expence shall not exceed 40,000 Doll: and also that measures be taken to confirm the treaty now existing between the U.S. and the emperor of Morocco.
